                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

Michele Nietz,                        )
                                      )
                 Plaintiff,           )       ORDER
                                      )
       vs.                            )
                                      )
B & G Roustabout Service, LLC,        )       Case No. 1:19-cv-006
d/b/a B & G Oilfield Services,        )
                                      )
                 Defendant.           )


       On March 24, 2020, the parties filed a Joint Stipulation of Dismissal with Prejudice. The

court ADOPTS the parties’ stipulation (Doc. No. 28). Any and all claims brought by the parties in

connection with this action shall be dismissed with prejudice and without award of costs,

disbursements, or attorneys’ fees to either party.

       IT IS SO ORDERED.

       Dated this 25th day of March, 2020.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
